I dissent. It seems remarkably strange to me that this court, which has heretofore, in harmony with the Constitution and statutes (Const., art. 6, § 22; section 3741, Revised Code of 1928), uniformly disregarded technical error in pleadings and proceedings occurring in trials where no substantial right of a party is affected, should suddenly and rather violently depart from that most wholesome rule when the error happens to be against a rule of the court.
I think the provisions of rule 7 of the Uniform Rules for the Superior Courts should be construed as directory unless the complaining party is able to show that a failure to comply therewith has caused him to suffer some injury.
It will be noticed that the appellant does not complain of the form of the judgment but simply that he was not privileged to approve or disapprove it before it was signed by the judge. There is no suggestion that the judgment did not conform with the pleadings or the proof or the verdict. The purpose of the notice by the court of its decision to the parties is that they may assist the court in making the judgment conform to the pleadings and the proof. If it does that, fundamentally it is correct, even though the rule requiring notice is not followed. It may be irregular not to observe the rule as to notice but not jurisdictional. *Page 297 
The only purpose to be accomplished in dismissing the appeal is to send the case back to enable the court to follow strictly rule 7 as to the giving of notice by the judge of his decision. If the trial court will do that, even though the judgment be identical with the one we have here, the appellant can then appeal and have the case disposed of on its merits. I think the rights of the parties are too precious to be bandied about in this fashion, and for so frivolous a reason.
If appellant had called the attention of the trial court to its failure to observe the terms of rule 7 and complained thereof, even though he was not hurt, he would be in a position to raise the question here. But for the first time he presents the slight irregularity in this court and therefore, under the universal rule, should not be heard. He is in no position to complain.
Rules of court are made to be followed and so are statutes regulating pleading and procedure, but we have never held an immaterial or technical departure from the latter reversible error, much less fundamental error. I think we should give rule 7 a sane and reasonable construction and thereby facilitate the disposition of litigation and save the parties costs and time. *Page 298